           Case 4:20-cv-01468-BRW Document 3 Filed 12/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 CENTRAL DIVISION

LAURIE BORDOCK                                                                         PLAINTIFF

v.                                    4:20-CV-01468-BRW

CITY OF EUREKA SPRINGS, ARKANSAS                                                    DEFENDANTS

                                             ORDER

       A district court has the authority to dismiss a case sua sponte for failure to state a claim.1

Plaintiff is asking for $50,000,000 because a “nasty cop” ticketed her for camping in a parking

lot. Because Plaintiff’s Complaint is nonsensical and states no cause of action against Defendant

for which relief may be granted, this case is DISMISSED. The Motion to Proceed In Forma

Pauperis (Doc. No. 1) is DENIED.

       IT IS SO ORDERED this 17th day of December, 2020.



                                                           Billy Roy Wilson
                                                           UNITED STATES DISTRICT JUDGE




       1
        See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).

                                                 1
